Citation Nr: 0031242	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-13 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to March 13, 1996, for 
a grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from November 1963 to August 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois.  The November 1997 rating 
decision granted service connection for PTSD, assigned an 
initial total disability evaluation, and assigned an 
effective date of March 13, 1996 for the award of service 
connection. 


FINDINGS OF FACT

1.  The veteran submitted an original claim for compensation 
(service connection) for PTSD on June 25, 1990; the veteran 
submitted a timely notice of disagreement after the RO issued 
a December 1990 rating decision to deny a claim for service 
connection for PTSD; the RO provided the veteran with a 
statement of the case in May 1991, which informed him of his 
appellate rights; and, in a November 1991 statement, within 
one year of notice of the December 1990 rating decision, the 
veteran submitted a substantive appeal. 

2.  A March 1994 Board remand and an August 1995 Board 
decision did not address the appealed issue of entitlement to 
service connection for PTSD.  


CONCLUSION OF LAW

The appropriate effective date for the veteran's grant of 
entitlement to service connection for PTSD is June 25, 1990.  
38 U.S.C.A. §§ 5110, 7105 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 20.202, 20.203 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a rating decision issued in November 1997, the veteran was 
awarded service connective for PTSD.  The RO assigned an 
effective date of March 13, 1996 for that award of service 
connection.  The veteran's representative argues that the 
appropriate effective date for the grant of service 
connection is June 25, 1990, the date on which VA first 
received the veteran's claim for service connection for PTSD.  
The Board agrees.

The RO denied the veteran's claim of entitlement to an 
effective date prior to March 13, 1996.  The veteran has 
submitted a timely notice of disagreement (NOD) and timely 
substantive appeal with the denial of an effective date prior 
to March 13, 1996 for the grant of service connection for 
PTSD; therefore, the issue of an earlier effective date is 
before the Board for decision.

The laws and regulations applicable to assignment of an 
effective date for a grant of service connection state that, 
except as otherwise provided, the effective date of an award 
based on an original claim, a claim reopened after final 
adjudication, or a claim for increase of compensation or 
pension, shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of an 
application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  There is an exception to this effective date rule if 
a compensation claim is made within one year following the 
veteran's service discharge.  However, the exception does not 
apply in this case, as the veteran was discharged in 1970, 
and there is no allegation that the veteran submitted a claim 
for service connection for PTSD within one year following his 
service discharge.

Appellate review is initiated by a NOD and completed by a 
substantive appeal after a statement of the case (SOC) is 
furnished.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 
20.302 (2000).  The NOD must be filed within one year of the 
date of mailing of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1).  A substantive 
appeal must be filed within 60 days from the date the RO 
mails the SOC to an appellant or within the remainder of the 
one-year period from the date of the notification of the 
determination, whichever period ends later.  38 U.S.C.A. 
§ 7105(c)(3).

The statutory provision which requires that the veteran 
submit a substantive appeal does not define what constitutes 
a substantive appeal.  See 38 U.S.C.A. § 7105.  By 
regulation, a substantive appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' Appeals," 
or correspondence containing the necessary information.  
38 C.F.R. § 20.202.  The regulation provides, in essence, 
that the necessary information in a substantive appeal is 
identification of the claim or claims to be appealed.  
Specifically, the regulation states, "If the Statement of 
the Case and any prior Supplemental Statements of the Case 
addressed several issues, the Substantive Appeal must either 
indicate that the appeal is being perfected as to all of 
those issues or must specifically identify the issues 
appealed."  The statute provides that the substantive appeal 
should set out specific allegations of error of fact or law, 
and provides that the benefits sought on appeal should be 
specifically identified.  38 U.S.C.A. § 7105(c)(3).  The 
regulation directs that the Board construe such arguments in 
a liberal manner for purposes of determining whether they 
raise issues on appeal.  38 C.F.R. § 20.202.

The veteran's representative asserts that a claim for PTSD 
was already pending at the time the veteran submitted the 
March 13, 1996 claim for service connection for PTSD, the 
claim which the RO used as the basis of assignment of the 
March 13, 1996 effective date for the grant of service 
connection for PTSD.  In effect, the representative contends 
that the prior December 1990 rating decision denial of 
service connection for PTSD was not final. 

By a statement dated in June 1990 and submitted on June 25, 
1990, the veteran entered a claim for service connection for 
PTSD.  A December 1990 rating decision denied service 
connection for PTSD, and, that same month, the RO sent the 
veteran a letter informing him of that decision.  

In February 1991, following a routine re-examination, the RO 
informed the veteran that the evidence did not warrant any 
change in the evaluation of his service-connected foot 
disability, then evaluated as 20 percent disabling.  Later 
that same month, the veteran requested to be informed of the 
status of the claim for service connection for PTSD.  Along 
with the request for information regarding the status of the 
PTSD claim, the veteran also submitted a NOD as to the denial 
of an increased evaluation for the service-connected foot 
disability.  In April 1991, the veteran filed a formal NOD as 
to the denial of service connection for PTSD.  

With regard to a SOC, in March 1991, the RO issued a SOC 
which addressed only one issue, the evaluation of the 
veteran's service-connected foot disability.  A substantive 
appeal form (VA Form 1-9) was attached.  In April 1991, the 
veteran submitted a substantive appeal, on a VA Form 1-9, 
regarding the evaluation for his service-connected foot 
disability.  In May 1991, the RO issued a supplemental 
statement of the case (SSOC) which addressed two issues, the 
veteran's claim for an increased evaluation for a service-
connected disability, and the claim of entitlement to service 
connection for PTSD.  Because a SOC had previously (March 
1991) been issued as to the evaluation of the veteran's 
service-connected foot disability, the May 1991 document was 
a supplemental statement on that issue, and was properly 
titled as a SSOC.  However, the May 1991 SSOC was the initial 
SOC as to the claim for service connection for PTSD.  

The May 1991 SSOC informed the veteran that he had filed a 
substantive appeal as to the evaluation of his service-
connected foot disability in April 1991, and had submitted a 
NOD as to the denial of the claim for service connection for 
PTSD in April 1991.  The cover letter to the SSOC stated that 
the veteran must reply within 60 days if he wished to appeal 
any new issue not addressed in a previous SOC.  The veteran 
was also sent a letter by his representative, in June 1991, 
informing him that he should respond to the SSOC.  The record 
reflects that the veteran did not thereafter submit a 
substantive appeal within 60 days of issuance of the May 1991 
statement of the case, but that in November 1991 he submitted 
a document which the Board liberally construes as a 
substantive appeal of the issue of entitlement to service 
connection for PTSD. 

In this regard, in November 1991, less than one year after 
the initial denial of service connection for PTSD by rating 
decision issued in December 1990, the veteran submitted a 
statement in which he requested to "reopen" his claim, and 
requested "reconsideration" of service connection for PTSD.  
The veteran further stated that he had been admitted to a VA 
medical facility for treatment of PTSD, and was continuing to 
receive VA outpatient treatment.  The veteran concluded his 
statement by saying, "Please request and review my hospital 
summary and OPTR's (outpatient treatment records) in 
connection with this claim." 

VA must review the veteran's 1990 claim of entitlement to 
service connection for PTSD, and the supporting documents, 
including his November 1991 statement, in a "liberal 
manner" to identify and adjudicate all reasonably raised 
claims.  38 C.F.R. § 20.202; see EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  Additionally, VA is required to apply all 
relevant law in adjudicating the claim, even though not 
raised by the appellant.  See Shockley v. West, 11 Vet. App. 
208, 214 (1998); see also Collier v. Derwinski, 2 Vet. App. 
247, 251 (1992) (holding that, although the appellant had not 
filed the specific form asking for individual 
unemployability, an informal claim was raised because he had 
continually stated he was unable to work due to his service-
connected mental disorder).  Where review "reasonably 
reveals that the claimant is seeking a particular benefit," 
the Board is required to adjudicate the issue of the 
claimant's entitlement to such a benefit, or, if appropriate, 
to remand the issue to the RO for development and 
adjudication of the issue.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).

The Board finds that the wording of the veteran's November 
1991 statement, when liberally construed, is sufficient to 
raise on appeal the issue of entitlement to service 
connection for PTSD.  See 38 C.F.R. § 20.202.  The November 
1991 statement identifies additional clinical evidence which 
the veteran believes is relevant to his claim for service 
connection for PTSD, expresses continued disagreement with 
the RO's December 1990 rating decision denial of service 
connection for PTSD, expresses a desire to receive further 
adjudication by VA of his claim for service connection for 
PTSD, and may reasonably be construed as expressing his 
belief that a claim for service connection for PTSD was 
pending at the time.  Such intent is further evidenced by the 
significant fact that the November 1991 statement was 
received within the one-year period following the December 
1990 rating decision, and was submitted after a SOC was 
issued (in the form of a May 1991 SSOC) regarding the claim 
of entitlement to service connection for PTSD.  

While the veteran did not set out specific allegations of 
error of fact or law, he implicitly contended that the 
December 1990 denial of service connection for PTSD was 
erroneous.  The veteran's November 1991 statement is also 
sufficient to express the benefit sought on appeal, which is 
service connection for PTSD.  The regulation directs that the 
Board construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal.  
38 C.F.R. § 20.202.  

Further, the veteran's November 1991 statement clearly 
expresses his request for further adjudication of his claim 
by VA, although the veteran is not required to express an 
intent to appeal his claim in order to submit a valid 
substantive appeal.  Cf. Gallegos v. Gober, 14 Vet. App. 50 
(2000).  The fact that the veteran provided information as to 
additional clinical records that he believed were relevant to 
his claim for service connection, identifying VA records from 
June 1991 to August 1991, and outpatient clinical records of 
continuing care, reflects his desire to have his claim 
further adjudicated by VA.  In a deferred rating decision 
completed in December 1991, the RO noted that the veteran had 
a pending NOD regarding the denial of service connection for 
PTSD and that a SOC had been issued in May 1991.  That 
deferred rating decision noted that additional VA clinical 
records should be obtained.

Under the facts of this case, the Board finds that the 
veteran's November 1991 statement request to "reopen" and 
for "reconsideration" of his claim for service connection 
for PTSD was sufficient to notify the RO that the veteran was 
attempting to submit a substantive appeal.  In January 1992, 
the RO properly considered this request and the evidence 
identified as a continuation of the original claim filed in 
June 1990 and denied in December 1990.  In a January 1992 
rating decision, the RO noted that the denial of service 
connection for PTSD (and the denial of an increased 
evaluation for the service-connected foot disability) were 
"confirmed and continued."  The rating decision reflected, 
under heading "J," the notation, "Substantive Appeal," 
although the entry under "J" did not indicate whether the 
term "Substantive Appeal" included one appeal or two.  The 
next heading, "I," reflected that the rating decision 
included two issues, the evaluation of service-connected 
calluses of the feet, and a claim for service connection for 
"nervous condition including PTSD and major depression."  
In January 1992, the veteran was notified that service 
connection remained denied for a "nervous condition" as 
there was no objective evidence of a service-related stressor 
to support a diagnosis of PTSD.  

The Board notes that in April 1992, the veteran was provided 
with a SSOC which addressed two issues, the evaluation of the 
veteran's foot disability and the claim of entitlement to 
service connection for PTSD, which advised the veteran that 
he needed to take further action with regard to an appeal of 
the issue of entitlement to service connection for PTSD.  The 
concluding paragraph to the SSOC was entitled "NOTICE TO THE 
VETERAN," and that paragraph stated, "Your case will be 
forwarded to the Board of Veterans' Appeals on the issue of 
increased evaluation for service-connected calluses of the 
feet.  If you wish to continue your appeal on the issued of 
service connection for a nervous condition, including post-
traumatic stress disorder and major depression and have the 
Board of Veterans' Appeals review this issue, then you must 
complete and return VA Form 1-9 within 60 days from the date 
of this letter."  However, notwithstanding this subsequent 
notice, as the veteran had already perfected his appeal by 
submitting, in November 1991, a document which constituted a 
substantive appeal, no further action was required to perfect 
an appeal to the Board, including that no response was 
required to the April 10, 1992 SSOC.  See 38 C.F.R. 
§ 20.302(c). 

The statute and regulations provide that the effective date 
of an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of an application therefor.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  In this veteran's 
case, the date of original claim for compensation (service 
connection) for PTSD is June 25, 1990, the date of receipt of 
the veteran's application for service connection for PTSD.  
As the veteran's application for compensation was received on 
June 25, 1990, and he properly entered a substantive appeal 
as to the December 1990 rating decision denial of service 
connection for PTSD so that it did not become final, the 
Board finds that an effective of June 25, 1990, but not 
earlier, is warranted.  38 U.S.C.A. §§ 5110, 7105; 38 C.F.R. 
§§ 3.400, 20.202, 20.203.


ORDER

An effective date of June 25, 1990 for the grant of service 
connection for PTSD is granted.


		
	JEFFREY D. PARKER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

 
- 9 -


- 1 -


